Citation Nr: 1548366	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a stomach hernia, to include a ventricle hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1986 to April 1990 and in the U.S. Army from March 2003 to May 2004.  The Veteran also had approximately 19 years of service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the Board remanded this claim for further development.  This matter was again remanded in September 2014 by the Board in order to obtain an addendum opinion.  The case is back before the Board for appellate consideration.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant by providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the Veteran's appeal.

By way of history, an April 2005 VA treatment note document a small ventral abdominal hernia.  No pain was associated with the hernia.  

VA afforded the Veteran an examination for his claim in May 2005.  The Veteran reported exercising rigorously between December 2003 and January 2004, during his active duty.  At that time, he reported he had developed strong stomach muscles that protruded.  However, the Veteran explained that he was told that a ventral hernia in his stomach was causing the bulge.  An abdominal examination revealed a ventral hernia present for eight centimeters in the area of the epigastrium.  It was exacerbated with the Valsalva maneuver and was not present while the Veteran was at rest.  The examiner diagnosed the Veteran with a ventral hernia, noting that it did not cause the Veteran any loss of function.  

Next, in a December 2006 private treatment note, a physician noted that the Veteran had a ventral hernia.  Also, a reserve examination from April 2009 notes a hernia.  

Pursuant to the Board's November 2010 remand, VA afforded the Veteran another examination for his claim in May 2012.  A physical examination revealed a ventral hernia that was evident only by straining the abdominal wall.  The hernia extended from two to three centimeters below the xyphoid to just above the umbilicus.  The examiner noted only the April 2009 medical review board examination notation of a "slight hernia".  Based on this, the examiner opined that the hernia was less likely than not incurred in or caused by the Veteran's service.  

Noting that the May 2012 examiner failed to acknowledge the May 2005 VA examination, as well as the other instances of record documenting a ventricle hernia, the Board remanded this matter for an addendum opinion in September 2014.  

VA provided this opinion in April 2015.  The examiner noted that the only legible service treatment record he was able to review was the Veteran's report of medical examination for entry into active service in 1985.  The examiner explained that he was unable to read the rest of the service treatment records.  Noting the post-service evidence, the examiner concluded that he was unable to offer an opinion without resorting to speculation.  He also stated that there was no significant data with which to form a base indicator of any possibility of a service-connected disorder being present.  

Unfortunately, this opinion is inadequate for adjudication purposes.  The examiner seemed to rely on the lack of any significant evidence of a chronic hernia over the course of the appeal.  However, on four separate occasions during the Veteran's claim period he has received a diagnosis of a ventricle hernia.  Next, the examiner failed to acknowledge the Veteran's credible statements regarding the onset of a ventricle hernia during his active service between December 2003 and January 2004.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service and accurately discuss the medical history.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The claim must be remanded to obtain a new medical opinion that addresses these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical examiner who has not provided an opinion regarding the claim of entitlement to service connection for a ventricle hernia, to review the claims folder and provide an opinion that fully addresses the questions below.  The examiner should state in the opinion that review of the claims folder/electronic record was accomplished. Examination of the Veteran is not required unless deemed necessary by the examiner. The examiner should accomplish the following:

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ventricle hernia had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions during his May 2005 VA examination that he had observable symptoms of a ventricle hernia during and ever since his active service in 2004, even though it is not documented in his service treatment records.  

The examination report must include a complete rationale for all opinions expressed. If the examiner determined that an opinion cannot be rendered without resort to speculation, a full rationale must be provided as to why this is so.

2.  After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

